Exhibit 10.1

 

TROPICANA ENTERTAINMENT INC.

PERFORMANCE INCENTIVE PLAN

 

ADOPTED: APRIL 4, 2016

APPROVED BY THE STOCKHOLDERS: MAY 12, 2016

 

1.         GENERAL

 

This Tropicana Entertainment Inc. Performance Incentive Plan (“Plan”) was
adopted by the Board of Directors of Tropicana Entertainment Inc. (the
“Company”) on April 4, 2016, subject to the approval by the stockholders of the
Company at the 2016 annual meeting of the Company’s stockholders scheduled to
occur on May 12, 2016.  If the Plan is not so approved by the Company’s
stockholders, the provisions of the Plan will not go into effect and any
conditional Awards that have been granted under the Plan conditioned on the
receipt of such approval will become null and void.  The Plan is intended to
permit the grant of Awards that are intended to qualify as “performance-based
compensation” (within the meaning of Section 162(m) of the Code), which is not
subject to the deduction limitation rules under Code Section 162(m), as well as
Awards that are not intended to so qualify.  Capitalized terms used herein and
not defined shall have the meaning ascribed to such terms on Appendix A hereto.

 

2.         ADMINISTRATION

 

The Plan shall be administered by the Plan Administrator.  Among other things,
the Plan Administrator will have the authority to select participants in the
Plan, to determine the applicable Performance Goals, Award amounts and other
terms and conditions of Awards under the Plan. The Plan Administrator also will
have the authority to establish and amend rules and regulations relating to the
administration of the Plan and to authorize the adoption of sub-plans
(including, without limitation, management incentive plans) pursuant to which
Awards under the Plan may be issued. All decisions and determinations in
connection with the Plan will be made by the Plan Administrator in its sole and
absolute discretion and will be final and conclusive. The Plan Administrator
will administer the Plan in a manner intended to comply with the requirements
for “performance-based compensation” under Section 162(m) of the Code, except in
the case of Awards that are not intended to qualify as “performance-based
compensation.”

 

The Plan Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in the Plan,
including the power to approve Awards to employees (other than executive
officers of the Company) that are not intended to be “performance-based
compensation” (within the meaning of Code Section 162(m)).  Such delegation may
be revoked at any time. All determinations and decisions of any delegate as to
any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive on all
persons, except to the extent that the Plan Administrator provides otherwise.

 

3.         ELIGIBILITY

 

The employees eligible to participate in the Plan with respect to an applicable
Performance Period shall be executive officers and other employees of the
Company and its Subsidiaries who are designated by the Plan Administrator in its
sole and absolute discretion. No executive officer or other employee shall be
automatically entitled to participate in the Plan and participation in the Plan
for any Performance Period does not guarantee participation in the Plan in
respect of any other Performance Period.  Any executive officer or other
employee of the Company or any of its Subsidiaries designated by the Plan
Administrator as a participant in the Plan with respect to any Performance
Period shall be referred to herein as a “Participant.” An employee who is
selected to participate in the Plan after the beginning of a Performance Period
may be granted an Award under the Plan for such Performance Period on a ratable
basis on such terms and conditions as determined by the Plan Administrator in
its sole and absolute discretion.

 

--------------------------------------------------------------------------------


 

4.         COMPLIANCE WITH SECTION 162(m)

 

In general, Awards under the Plan that are based on the attainment of one or
more Performance Goals (as such term is defined in Section 5) based on the
attainment of specified levels of one or more Performance Criteria during a
Performance Period are intended to qualify as “performance-based compensation”
under Section 162(m) of the Code.  However, Participants may receive Awards
under the Plan based on the attainment of corporate or individual performance
goals that are not based on one or more of the Performance Criteria and that are
not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

 

5.         PERFORMANCE CRITERIA AND PERFORMANCE GOALS

 

Pursuant to the terms of the Plan, the Plan Administrator may establish in
writing one or more objective performance goals (each, a “Performance Goal” and
collectively, the “Performance Goals”) based on the attainment of specified
levels of one or more Performance Criteria.  The Plan Administrator, in its sole
and absolute discretion, shall determine the manner of calculating the specified
Performance Goals selected for a Performance Period. With respect to a
Performance Period, the Performance Goals may be established on a Company-wide
basis or with respect to one or more of the Company’s business units,
properties, divisions, Subsidiaries, Affiliates, or business segments, and may
be measured in either absolute terms or relative to the performance of one or
more comparable companies or a relevant index.

 

With respect to calculating the attainment of Performance Goals for a
Performance Period, the Plan Administrator is authorized to incorporate
provisions for disregarding (or adjusting for) any one or more of the following:
changes in accounting rules, principles or methodology (or similar items);
changes in applicable laws, rules or regulations; changes due to consolidations,
acquisitions, divestitures or reorganizations affecting the Company and its
Subsidiaries and Affiliates, or other similar changes in the Company’s business;
asset write-downs; litigation, claims, judgments, or settlements; national
macroeconomic conditions; any other extraordinary, unusual or non-recurring
items (or similar items); and other similar type of events or circumstances, and
if and only to the extent permitted under Section 162(m) of the Code with
respect to Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.  Notwithstanding the foregoing, the Plan
Administrator may establish in writing corporate or individual performance goals
that are not based on one or more of the Performance Criteria with respect to
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code.  With respect to each Award granted under the
Plan, the Plan Administrator will establish the applicable Performance Period,
over which the attainment of one or more Performance Goals (or, in the case of
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the attainment of corporate or individual
performance goals that are not based on one or more of the Performance Criteria)
will be measured for the purpose of determining a Participant’s entitlement to
an Award under the Plan.

 

6.         TERMS OF AWARDS

 

With respect to each Performance Period, the Plan Administrator will establish
the applicable Performance Goals for such Performance Period based on some or
all of the Performance Criteria (or will establish corporate or individual
performance goals that are not based on one or more of the Performance Criteria,
in the case of Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code). With respect to Awards under
the Plan that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, prior to the earlier of (i) ninety (90) days
following the commencement of the applicable Performance Period and (ii) the
passage of twenty-five percent (25%) of the duration of such Performance Period
and while the outcome is substantially uncertain, the Plan Administrator will
establish in writing the Performance Goals for each Award to a Participant under
the Plan and the threshold, target and maximum amounts of the Award, as
applicable, that may be earned if the Performance Goals are achieved at the
levels corresponding to such amounts. The Performance Goals (or corporate or
individual performance goals that are not based on one or more of the
Performance Criteria, in the case of Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code) established
in respect of a Performance Period may differ from those established in respect
of other Performance Periods and may differ for each Participant.

 

2

--------------------------------------------------------------------------------


 

After the end of the applicable Performance Period, the Plan Administrator will
certify in writing the extent to which the previously established Performance
Goals (or, in the case of Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such other
corporate or individual performance goals) were achieved and will determine the
amount of the Award, if any, that is payable to each Participant for such
Performance Period. The Plan Administrator will have the sole and absolute
discretion to determine that the actual amount paid with respect to a
Participant’s Award will be equal to or less than (but not greater than) the
maximum payout calculated on the basis of the level of achievement of the
applicable Performance Goals (or, in the case of Awards that are not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
such other corporate or individual performance goals) with respect to the
Performance Period.

 

For a Performance Period that is equal to 12 months or less, the aggregate
amount of compensation to be paid to any one Participant in respect of Annual
Incentive Awards, and granted to such Participant in respect of any 12-month
period, shall not exceed $5 million; provided, however, that with respect to any
Annual Incentive Awards subject to a Performance Period shorter than 12 months,
the foregoing Annual Incentive Awards limit shall be proportionately adjusted
downward; and provided, further, that any Annual Incentive Awards that are
cancelled during the year shall be counted against this limit to the extent
required by Section 162(m) of the Code.  For a Performance Period that is longer
than 12 months but not longer than 36 months, the aggregate amount of
compensation to be paid to any one Participant in respect of all Performance
Awards, and granted to such Participant in respect of any 36-month period, shall
not exceed $15 million; provided, however, that with respect to any Performance
Awards subject to a Performance Period shorter than 36 months, the foregoing
Performance Awards limit shall be proportionately adjusted downward; and
provided, further, that any Performance Awards that are cancelled during the
year shall be counted against this limit to the extent required by
Section 162(m) of the Code.

 

No right or interest of any Participant in the Plan shall be assignable or
transferable, other than by will or pursuant to the laws of descent and
distribution, or subject to any lien, directly, by operation of law or
otherwise, including, but not limited to, by execution, levy, garnishment,
attachment, pledge, or bankruptcy, and any attempt to take any such action shall
be null and void.

 

7.         ALTERNATIVE METHOD

As an alternative to establishing and determining Awards pursuant to Section 6,
the Plan Administrator may establish one or more Performance Goals for a
Performance Period based on one or more of the Performance Criteria (each, a
“Threshold Goal”). The Threshold Goal may be established on a Company-wide basis
or with respect to one or more of the Company’s business units, properties,
divisions, Subsidiaries, Affiliates or business segments, and may be measured
either absolutely or relative to a designated group of comparable companies or a
relevant index. The Threshold Goal must be established by the Plan Administrator
in writing not later than ninety (90) days after the start of the Performance
Period, but in no event after twenty-five percent (25%) of the Performance
Period has elapsed, provided that the outcome of the Threshold Goal is
substantially uncertain at such time.

 

If the Threshold Goal is achieved, each Participant shall be eligible to earn a
maximum Award (the “Maximum Award”), the amount of which will be established no
later than the time when the Performance Goals applicable to the Performance
Period are established. No Awards shall be earned or payable under the Plan
unless the Threshold Goal is achieved. If the Threshold Goal is achieved, each
Participant’s Maximum Award shall be subject to possible reduction by the Plan
Administrator based on such factors as determined by the Plan Administrator, in
its sole and absolute discretion, and the actual Award payable to a Participant
under the Plan shall be the Maximum Award, or a portion thereof, based on the
attainment of the specified Performance Goals and such additional factors as
determined by the Plan Administrator, in its sole and absolute discretion.

 

3

--------------------------------------------------------------------------------


 

8.         CONDITIONS TO THE RECEIPT OF PAYMENTS; DISBURSEMENTS

 

Awards, if any, under the Plan will be payable following the end of the
applicable Performance Period. A Participant will become eligible to receive an
Award or payment only under the following conditions: (i) the Participant must
be actively employed for a minimum of three (3) consecutive calendar months
during each fiscal year of the Company during the applicable Performance Period
and working forty (40) or more hours per week during such Performance Period;
(ii) the Participant must have returned to the Company an executed
Confidentiality and Restricted Activity Agreement and acknowledged his or her
understanding and acceptance of the Company’s policies consistent with the
Company’s practices and procedures; (iii) the Participant must be actively
employed and in good standing (and otherwise in compliance with the Company’s
policies and procedures) on the scheduled date of payment; and (iv) the
Participant must have agreed to be subject to all other terms, conditions,
restrictions and/or requirements set forth in the Plan and any other documents
or agreements governing the terms of such Participant’s Award(s).

 

As a condition of the receipt of an Award or payment under the Plan, the
Participant will be required to certify (or will be deemed to have certified) at
the time of receipt in a manner acceptable to the Company that the Participant
(i) is in compliance with the terms and conditions of the Plan, (ii) has not
violated any terms of the Confidentiality and Restricted Activity Agreement, and
(iii) has not engaged in, and does not intend to engage in, any behavior that
would result in a termination for Cause.

 

Payments, if any, under the Plan will be paid as soon as administratively
feasible after the Plan Administrator certifies in writing the extent to which
the Performance Goals (or, in the case of Awards that are not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
such other corporate or individual performance goals that are not based on one
or more of the Performance Criteria) were achieved for the applicable
Performance Period and determines the amount of the Award, if any, payable to
each Participant, unless otherwise provided by the Plan Administrator. All
payments under the Plan will be subject to applicable tax withholding and other
deductions. Notwithstanding the foregoing or anything herein to the contrary,
the Plan Administrator may, in its sole and absolute discretion, award an amount
less than the amount which otherwise would be payable pursuant to an Award under
the Plan based on the level of attainment of the Performance Goals actually
achieved. All payments in respect of Awards made under the Plan shall be made in
cash.

 

9.         TERM OF THE PLAN

 

The Plan shall first apply to the Company’s 2016 fiscal year.  The Plan shall
terminate with respect to such year and all subsequent fiscal years of the
Company unless it is approved at the 2016 annual meeting of the Company’s
stockholders. Once approved by the Company’s stockholders, the Plan shall
continue until terminated under Section 13 of the Plan.

 

10.       CLAWBACK/RECOVERY

 

All payments under the Plan will be subject to recoupment in accordance with any
clawback policy that the Company is required to adopt pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act or as required under other
applicable law. In addition, the Plan Administrator may impose such other
clawback, recovery or recoupment provisions on Awards granted under the Plan,
which terms shall be set forth in the applicable plan document or agreements
governing the terms of Awards granted in respect of any Performance Period under
the Plan, as the Plan Administrator determines necessary or appropriate.

 

4

--------------------------------------------------------------------------------


 

11.       SECTION 409A OF THE INTERNAL REVENUE CODE

 

Although the Company does not guarantee the particular tax treatment of any
Award granted under the Plan, Awards made under the Plan are intended to comply
with, or be exempt from, the applicable requirements of Section 409A of the Code
and the Plan and any Award agreement hereunder shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or any of its Affiliates be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.

 

Notwithstanding anything in the Plan or in an Award to the contrary, the
following provisions shall apply to any Award granted under the Plan that
constitutes “non-qualified deferred compensation” pursuant to Section 409A of
the Code (a “409A Covered Award”):

 

(i) a termination of employment shall not be deemed to have occurred for
purposes of any provision of a 409A Covered Award providing for payment upon or
following a termination of the Participant’s employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of the 409A Covered Award, references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service. Notwithstanding any provision to the contrary in the Plan or the
Award, if the Participant is deemed on the date of the Participant’s Separation
from Service to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology
set forth in Code Section 409A, then with regard to any such payment under a
409A Covered Award, to the extent required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Participant’s Separation from Service, and (ii) the date of the
Participant’s death. All payments delayed pursuant to this Section 11 shall be
paid to the Participant on the first day of the seventh month following the date
of the Participant’s Separation from Service or, if earlier, on the date of the
Participant’s death.

 

(ii) whenever a payment under a 409A Covered Award specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

12.       UNFUNDED OBLIGATION

 

The Company’s obligations under the Plan will, in every case, be an unfunded and
unsecured promise. A Participants’ rights as to any Award payments under the
Plan shall be no greater than those of general, unsecured creditors of the
Company. The Company will not be obligated to fund its financial obligations
under the Plan.

 

13.       AMENDMENT AND TERMINATION

 

The Plan Administrator may amend, modify, suspend or terminate the Plan, in
whole or in part, at any time and in any respect, including without limitation,
the adoption of amendments deemed necessary in order to (i) comply with
Section 162(m) of the Code or (ii) be exempt from Section 409A of the Code.
However, in no event may any such amendment, modification, suspension or
termination result in an increase in the amount of compensation payable as
identified for any Performance Period or cause compensation that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code to
fail to so qualify.

 

14.       TAXES.

 

Income, employment and any other applicable taxes will be withheld from any
Award payments required under the Plan to the extent determined by the Company
in accordance with applicable law.  In addition, in the sole and absolute
discretion of the Company, any applicable employment taxes that are a liability
of a Participant may be deducted from Awards and transmitted to the appropriate
tax authority. A Participant who receives payment hereunder also will be issued
a Form W-2 or other report as is required by law, and such report also will be
filed with taxing authorities as is required by law.

 

5

--------------------------------------------------------------------------------


 

15.       APPLICABLE LAW

 

The Plan and all rules and determinations made and taken pursuant hereto shall
be governed by the laws of the State of New York and as such will be construed
under and in accordance with the laws of the State of New York without regard to
conflicts of law.

 

16.       MISCELLANEOUS

 

Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine; the plural shall include the singular, and the
singular shall include the plural.  In the event any provision of the Plan shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included. All
obligations of the Company under the Plan shall be binding upon and inure to the
benefit of any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of the Plan.

 

*************************

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINED TERMS

 

(A)       “Affiliate” means each of the following: (i) any Subsidiary; (ii) any
Parent; (iii) any corporation, trade or business (including, without limitation,
a partnership or limited liability company) which  directly or indirectly
controls fifty percent (50%) or more (whether by ownership of stock, assets or
an equivalent ownership interest or voting interest) of the Company or one of
its Affiliates; (iv) any trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
fifty percent (50%) or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (v) any
other entity in which the Company or any of its Affiliates has a material equity
interest and which is designated as an “Affiliate” by resolution of the
Compensation Committee of the Board.

 

(B)       “Annual Incentive Award” means an annual incentive award (including,
without limitation, a “Financial Award” or “Bonus” award under the Company’s
annual Management Incentive Plan (which is a sub-plan of the Plan)) granted by
the Plan Administrator to a Participant which covers a period of time equal to
or less than twelve (12) months.

 

(C)       “Award” means an Annual Incentive Award or a Performance Award, in
each case, subject to the terms of this Plan and any other applicable plan
document or agreements governing the terms of Awards granted in respect of any
Performance Period under the Plan.

 

(D)       “Board” means the Board of Directors of Tropicana Entertainment Inc.

 

(E)       “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Securities Exchange Act of 1934, as amended, except
that in calculating the beneficial ownership of any particular “person” (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.

 

(F)        “Cause” means with respect to any Participant: (i) dishonesty
detrimental to the best interests of the Company or any of its Affiliates;
(ii) conduct of a Participant involving any immoral acts which is reasonably
likely to impair the reputation of the Company or any of its Affiliates;
(iii) willful disloyalty to the Company or the Board; (iv) refusal or failure of
a Participant to obey the lawful directions of the Board or immediate superiors;
(v) neglect of duties and responsibilities assigned to a Participant;
(vi) commission of, or indictment for a felony or any crime involving fraud or
embezzlement or dishonesty or conviction of, or plea of nolo contendere to a
misdemeanor (other than a traffic violation) punishable by imprisonment under
federal, state or local law; (vii) the violation, as determined by the Board
based on opinion of counsel, by a Participant of any securities or employment
laws or regulations; (viii) the use by a Participant of a controlled substance
without a prescription or the use of alcohol, which impairs the Participant’s
ability to carry out his or her duties and responsibilities; (ix) material
violation by a Participant of the Company’s policies and procedures or any
breach of any agreement between the Company and a Participant, including,
without limitation, the Confidentiality and Restricted Activity Agreement;
(x) willful misconduct or negligence resulting in a material economic harm to
the Company; (xi) unauthorized contact with a prospective buyer or investor;
(xii) refusal to execute the signature page of any Company policy requiring a
signature indicating his/her agreement thereto; or (xiii) embezzlement and/or
misappropriation of property of the Company or any of its Affiliates, or any act
involving fraud with respect to the Company or any of its Affiliates.

 

(G)       “Change in Control” means (i) the consummation of any transaction
(including, without limitation, any sale of stock, merger, consolidation or
spinoff), the result of which is that any Person, other than Carl Icahn or the
Related Parties, becomes that Beneficial Owner, directly or indirectly, of more
than 50% of the voting power of the voting securities of the Company (or, if
applicable, its parent corporation or entity) or (ii) the acquisition by any
Person, other than Carl Icahn or the Related Parties, of all or substantially
all of the assets of Company; provided, however, that to the extent the
definition of Change in Control is applicable to an Award that constitutes
deferred compensation for purposes of Code Section 409A, the transaction or
acquisition shall only constitute a Change in Control for purposes of such Award
to the extent the transaction or acquisition would constitute a change in
control under either (i) or (ii) and would also constitute a change in control
event as defined in 26 C.F.R. 1.409A-3(i)(5)(i).

 

7

--------------------------------------------------------------------------------


 

(H)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and references thereto shall be deemed to include references to any
applicable regulations and interpretations thereunder and any successor or
similar provision.

 

(I)        “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.

 

(J)        “Person” means any natural person, corporation, limited liability
company or other legal entity.

 

(K)       “Performance Award” means a long-term incentive award granted to a
Participant which covers a period of time that is greater than twelve (12)
months but not exceeding thirty-six (36) months.

 

(L)       “Performance Criteria” means any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and/or measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to prior years’ results or to a designated comparison
group, in each case as specified by the Plan Administrator: (i) earnings
including operating income, net operating income, property net operating income,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, bonus accruals, corporate overhead, or extraordinary or special
items or book value per share (which may exclude property tax credits, Casino
Reinvestment Development Authority (CRDA) reimbursement credits, discontinued
operations, reorganization, deal fees/costs or other nonrecurring items) or net
earnings; (ii) pre-tax income or after-tax income; (iii) earnings per share
(basic or diluted); (iv) operating profit; (v) revenue, revenue growth or rate
of revenue growth; (vi) return on assets (gross or net), return on investment
(including cash flow return on investment), return on capital (including return
on total capital or return on invested capital), or return on equity;
(vii) returns on sales or revenues; (viii) operating expenses; (ix) stock price
appreciation; (x) cash flow (before or after dividends), free cash flow, cash
flow return on investment (discounted or otherwise), net cash provided by
operations, cash flow in excess of cost of capital or cash flow per share
(before or after dividends); (xi) implementation or completion of critical
projects or processes; (xii) economic value created; (xiii) cumulative earnings
per share growth; (xiv) operating margin or profit margin; (xv) stock price or
total stockholder return; (xvi) cost targets, reductions and savings,
productivity and efficiencies; (xvii) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation and other legal matters,
information technology, and goals relating to contributions, dispositions,
acquisitions, development and development related activity, capital markets
activity and credit ratings, joint ventures and other private capital activity,
and other transactions, and budget comparisons; (xviii) personal professional
objectives, including any of the foregoing performance targets, the
implementation of policies and plans, the negotiation of transactions, the
development of long term business goals, formation and reorganization of joint
ventures and other private capital activity, and the completion of other
corporate transactions; (xix) funds from operations (FFO) or funds available for
distribution (FAD); (xx) economic value added (or an equivalent metric);
(xxi) stock price performance; (xxii) improvement in or attainment of expense
levels or working capital levels; (xxiii) operating portfolio metrics including
leasing and tenant retention, or (xxiv) any combination of, or a specified
increase in, any of the foregoing.

 

8

--------------------------------------------------------------------------------


 

(M)      “Performance Period” means, with respect to an Annual Incentive Award,
a period of time equal to or less than twelve (12) months and, with respect to a
Performance Award, a period of time greater than twelve (12) months and not
exceeding thirty-six (36) months.

 

(N)       “Plan Administrator” means the Compensation Committee of the Board or
a sub-committee thereof, in either case consisting solely of two or more outside
directors of the Company who satisfy the requirements of Code Section 162(m).

 

(O)       “Related Parties”  shall mean (i) Carl Icahn, any spouse and any
child, stepchild, sibling or descendant of Carl Icahn; (ii) any estate of Carl
Icahn or of any Person referred to in clause (i); (iii) any Person who receives
a bequest from or beneficial interest in any estate under clause (ii) to the
extent of such interest; (iv) any executor, personal administrator or trustee
who holds such beneficial interest in the Company for the benefit of, or as
fiduciary for, any Person under clauses (i), (ii) or (iii) to the extent of such
interest; (v) any Person directly or indirectly owned or controlled by Carl
Icahn or any other Person or Persons identified in clauses (i), (ii) (iii) or
(iv); and (vi) any not-for-profit entity not subject to taxation pursuant to
Section 501(c)(3) of the Internal Revenue Code or any successor provision to
which Carl Icahn or any Person identified in clauses (i), (ii) or (iii) above
contributes his beneficial interest in the Company or to which such beneficial
interest passes pursuant to such Person’s will.

 

(P)        “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

 

9

--------------------------------------------------------------------------------